      Case: 4:20-cr-00003-SNLJ Doc. #: 2 Filed: 01/02/20 Page: 1 of 2 PageID #: 5

                                     UNITED STATES DISTRICT COURT                     SUPPRESSED
                                     EASTERN DISTRICT OF MISSOURI
                                           EASTERN DIVISION

UNITED STATES OF AMERICA,                                  )
                                                           )
                      · Plaintiff,                         )
                                                           )
v.                                                         )

ANTHONY ANGELO CARLOSS,
                                                           )
                                                           )
                                                                4:20CR003 SNLJ/JMB
                                                           )
                         Defendant.                        )                                    FILED
                                                INDICTMENT                                   JAN - 2 2020
                                                                                           U. S. DISTRICT COURT
                                                COUNT ONE                                EASTERN DISTRICT OF MO
                                                                                                  ST.LOUIS
The Grand Jury charges that:

      On or about October 11, 2019, in the City of St. Louis, within the Eastern District of Missouri,

                                       ANTHONY ANGELO CARLOSS,

the Defendant herein, did knowingly and intentionally possess with intent to distribute methamphetamine, a

Schedule II controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(l).

                                                COUNTTWO .

The Grand Jury further charges that:

      On or about October 11, 2019, in the City of St. Louis~ within the Eastern District of Missouri,

                                       ANTHONY ANGELO CARLOSS,

the Defendant herein, did knowingly and intentionally possess with intent to distribute N-phenyl-N[l-(2)-

(phenylethyl)-4-piperodinyl]propanamide, commonly known as fentanyl, a Schedule II controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(l).

                                              COUNT THREE

The Grand Jury further charges that:

      On or about October 11, 2019, in the City of St. Louis, within the Eastern District of Missouri,

                                       ANTHONY ANGELO CARLOSS,
                                                       '
the Defendant hereip, did knowingly and intentionally possess with intent to distribute cocaine base, commonly

known as crack, a Schedule II controlled substance.
       Case: 4:20-cr-00003-SNLJ Doc. #: 2 Filed: 01/02/20 Page: 2 of 2 PageID #: 6

        In violation of Title 21, United States Code, Section 84l(a)(l).

                                                 COUNT FOUR

The Grand Jury further charges that:

      On or about October 11, 2019, in the City of St. Louis, within the Eastern District of Missouri,

                                       ANTHONY ANGELO CARLOSS,

the Defendant herein, knowingly possessed a firearm, knowing he had previously been convicted in a court of

law of one or more crimes punishable by a term of imprisonment exceeding one year, and the firearm previously

traveled in interstate or foreign commerce during or prior to being in defendant's possession.

        In violation of Title 18, United States Code, Section 922(g)(l).

                                                 COUNT FIVE

      The Grand Jury further charges that:

      On or about October 11, 2019, in the City of St. Louis, within the Eastern District of Missouri,

                                       ANTHONY ANGELO CARLOSS,

the Defendant herein, did knowingly possess a firearm in furtherance of one or more drug trafficking crimes

which may be prosecuted in a court of the United States, that is, possession with intent to distribute

methamphetamine, a Schedule II controlled substance, as charged in Count One_ of this indictment, possession

with intent to distribute fentanyl, a Schedule II controlled substance, as charged in Count Two of this indictment,

and possession with intent to distribute cocaine base, commonly known as crack, a Schedule II controlled

substance, as charged in Count Three of this indictment.

      In violation of Title 18, United States Code, Section 924(c)(l).


                                                                    A TRUE BILL


                                                                    FOREPERSON


        JEFFREY B. JENSEN
        United States Attorney



        KATHARINE A. DOLIN, #64817MO
        Special Assistant United States Attorney
